DETAILED ACTION
	Applicant’s amendments to the claims, filed 1/16/2022, were received. Claims 1-3, 6, 9, and 11 were amended. Claims 5 and 12-15 were cancelled. Claim 16 was added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	

Claim 11 (Amended): please amend as follows:
“the connecting device further comprises a limiting block fixed to the fixing plate, wherein the slide block has a groove extending in the radial direction of the fixing plate, the groove of the slide block has a first end, a second end closer to a central axis of the fixing plate than the first end of the groove of the slide block, two lateral sidewalls of the slide block” on Pg. 6, lines 5-9.

Please rejoin claim 2.

Election/Restrictions
Claims 1-4, 6-11, and 16 are allowable. The restriction requirement between the different species as set forth in the Office action mailed on 7/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 2, directed to a connecting device for an internal plasma spraying system configured to connect a spray gun and a spray device, is no longer withdrawn from consideration because the claim requires all of the limitations of allowable independent claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
Claim limitation “spraying device” in claims 1, 11, and 16 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they device” coupled with functional language “spraying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 11, and 16 have been interpreted to cover “remaining components of the spraying system excluding the spray gun” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0042; Drawings, Fig. 10). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See MPEP 2181(II)(A).


Claim limitation “docking assembly” in claims 1 and 16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “docking” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “assembly” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 16 has/have been interpreted to cover “a spray gun holder” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0054).

Claim Objections
	The previous claim objections are withdrawn since claim 3 was amended and claim 15 was cancelled.

Claim Rejections
	The previous rejections under 35 USC 112(b) are withdrawn since claim 3 was amended and claim 12 was cancelled. The previous rejections under 35 USC 103 are withdrawn since independent claims 1 and 11 were amended and independent claim 15 was cancelled.

Reasons for Allowance
Claims 1-4, 6-11, and 16 are allowed. The inventions of independent claims 1, 11, and 16 are drawn to a connecting device for an internal plasma spraying system configured to connect a spray gun and a spray device. The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1, wherein the slide seat is provided with a cavity, a plurality of first jointers are arranged in the cavity, and the docking assembly is provided with a plurality of second jointers which are in one-to-one correspondence with the plurality of first jointers. 
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 11, wherein the slide block has a first position and a second position, when the slide block is at the first position, the slide 
	The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 16, wherein the screw assembly comprises a left-handed screw, a right-handed screw and a locating pin, the locating pin is configured to connect the left-handed screw and the right-handed screw, the left-hand screw is screwed to the slide block, and the right-hand screw is screwed to the slide seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717